Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 6, 39, 41, 47-48, 53, 55, 58-59, 61-63, 76, 88, 94, 96, 99, 115-117, 119, 125 and 127 are pending.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1, and 6, drawn to a particular multispecific antibody molecule comprising:
i)    a first antigen-binding domain that binds to a particular first antigen, wherein the first antigen binding domain comprises:
a)    a first heavy chain polypeptide (HCP1) comprising: a first heavy chain variable region sequence (HCVRS) sufficient that, when paired with i)b) allows the first antigen binding domain to bind to the first antigen; and
b)    a lambda light chain polypeptide (LLCP) comprising: a lambda light chain variable region sequence (LLCVRS) sufficient that, when paired with i)a) allows the first antigen binding domain to bind to the first antigen; and
ii)    a second antigen-binding domain that binds to a particular second antigen, wherein the second antigen-binding domain comprises:
a)    a second heavy chain polypeptide (HCP2) comprising: a second heavy chain variable region sequence (HCVRS) sufficient that, when paired with ii)b) allows the second antigen-binding domain to bind to the second antigen; and
b)    a kappa light chain polypeptide (KLCP) comprising: a kappa light chain variable region sequence (KLCVRS) sufficient that, when paired with ii)a) allows the second antigen-binding domain to bind to the second antigen, wherein:
1)    the first HCVRS has at least 75, 80, 85, 90, 95, 98, or 100% sequence identity with a particular first heavy chain germline sequence selected from column 3 of Table 7, column 2 of Table 8b, or column 2 of Table 5b;
2)    the LLCVRS has at least 75, 80, 85, 90, 95, 98, or 100% sequence identity with a particular lambda light chain germline sequence selected from column 4 of Table 7, column 3 of Table 8b; or column 3 of Table 5b;
3)    the second HCVRS has at least 75, 80, 85, 90, 95, 98, or 100% sequence identity with a particular second heavy chain germline sequence selected from column 3 of Table 6, column 5 of Table 8b, or column 4 of Table 5b; or
4)    the KLCVRS has at least 75, 80, 85, 90, 95, 98, or 100% sequence identity with a particular kappa light chain germline sequence selected from column 4 of Table 6, column 6 of Table 8b, or column 5 of Table 5b.

Group II, claim(s) 39, 41, 47 and 48, drawn to a particular multispecific antibody molecule comprising:
i)    a first antigen-binding domain that binds to a particular first antigen, wherein the first antigen binding domain comprises:
a particular first heavy chain variable region sequence (HCVRS) sufficient that, when paired with i)b) allows the first antigen binding domain to bind to the first antigen; and
b)    a lambda light chain polypeptide (LLCP) comprising: a particular lambda light chain variable region sequence (LLCVRS) sufficient that, when paired with i)a) allows the first antigen binding domain to bind to the first antigen; and
ii)    a second antigen-binding domain that binds to a particular second antigen, wherein the second antigen-binding domain comprises:
a)    a second heavy chain polypeptide (HCP2) comprising: a particular second heavy chain variable region sequence (HCVRS) sufficient that, when paired with ii)b) allows the second antigen-binding domain to bind to the second antigen; and
b)    a kappa light chain polypeptide (KLCP) comprising: a particular kappa light chain variable region sequence (KLCVRS) sufficient that, when paired with ii)a) allows the second antigen-binding domain to bind to the second antigen, wherein:
the multispecific antibody molecule further comprises a particular accessory moiety, wherein the accessory moiety has a property chosen from:
1)    the accessory moiety has a molecular weight of at least 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 kDa;
2)    the accessory moiety comprises a polypeptide having at least 30, 40, 50, 60, 70, 80, 90, or 100 amino acid residues;
3)    the accessory moiety comprises a polypeptide having the ability to modulate the activity of an immune cell, e.g., a T cell, a B cell, an antigen presenting cell (APC), or an NK cell; or
4)    the accessory moiety is chosen from one or more of an immune cell engager (e.g., a CD40 agonist, e.g., a CD40L polypeptide or an agonistic anti-CD40 antibody molecule, or a PD-1 binding moiety, e.g., a PD-1 binding sequence of PDL-1 or an anti-PD-1 antibody molecule), a cytokine molecule (e.g. an IL-2 molecule), a cytokine antagonist (e.g., a TGF-β antagonist), an enzyme, a toxin, or a labeling agent.

Group III. Claims 53, 55, 58-59, 61-63, 76, 88, 94, 96, 99 and 125, drawn to a particular multispecific antibody molecule comprising:
i)    a first antigen-binding domain that binds to a particular first antigen, wherein the first antigenbinding domain comprises:
a)    a first heavy chain polypeptide (HCP1) comprising: a particular first heavy chain variable region sequence (HCVRS) sufficient that, when paired with i)b) allows the first antigenbinding domain to bind to the first antigen; and a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence), and
a particular lambda light chain variable region sequence (LLCVRS) sufficient that, when paired with i)a) allows the first antigenbinding domain to bind to the first antigen; and a lambda light chain constant region sequence (LLCCRS), and
ii)    a second antigen-binding domain that binds to a particular second antigen, wherein the second antigen-binding domain comprises:
a)    a second heavy chain polypeptide (HCP2) comprising: a particular second heavy chain variable region sequence (HCVRS) sufficient that, when paired with ii)b) allows the second antigen-binding domain to bind to the second antigen; and a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence) and
b)    a kappa light chain polypeptide (KLCP) comprising: a particular kappa light chain variable region sequence (KLCVRS) sufficient that, when paired with ii)a) allows the second antigen-binding domain to bind to the second antigen; and a kappa light chain constant region sequence (KLCCRS), wherein:
1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., the first CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation; and
2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., the second CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, wherein: the LLCP preferentially binds to the HCP1 over the HCP2, or the KLCP preferentially binds to the HCP2 over the HCP1 and a pharmaceutical composition comprising said multispecific antibody molecule.

 Group IV, claims 115-117 and 119, drawn to a nucleic acid which encodes one, two, three, or all of HCP1, LLCP, HCP2, or KLCP of a particular multispecific antibody that binds to a particular first antigen and a particular second antigen, a vector comprising said nucleic acid, a host cell comprising said vector and a method of making the multispecific antibody molecule. 

Group V.  Claim 127, drawn to a method of treating a subject in need thereof, the method comprising: administering to the subject an effective amount of a particular multispecific antibody molecule comprising:
a particular first antigen, wherein the first antigen binding domain comprises:
a)    a first heavy chain polypeptide (HCP1) comprising: a particular first heavy chain variable region sequence (HCVRS) sufficient that, when paired with i)b) allows the first antigen binding domain to bind to the first antigen; and a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence), and
b)    a lambda light chain polypeptide (LLCP) comprising: a particular lambda light chain variable region sequence (LLCVRS) sufficient that, when paired with i)a) allows the first antigenbinding domain to bind to the first antigen; and a lambda light chain constant region sequence (LLCCRS), and
ii)    a second antigen-binding domain that binds to a particular second antigen, wherein the second antigen-binding domain comprises:
a)    a second heavy chain polypeptide (HCP2) comprising: a particular second heavy chain variable region sequence (HCVRS) sufficient that, when paired with ii)b) allows the second antigen-binding domain to bind to the second antigen; and a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence) and
b)    a kappa light chain polypeptide (KLCP) comprising: a particular kappa light chain variable region sequence (KLCVRS) sufficient that, when paired with ii)a) allows the second antigen-binding domain to bind to the second antigen; and a kappa light chain constant region sequence (KLCCRS). 
	
As provided in 37 CFR 1.475(a) above, the allowed combinations do not include multiple products, e.g., multispecific antibodies, fusion proteins, nucleic acids, multiple methods of using said products, and a method of making a product as claimed in the instant application, see MPEP§ 1850). 
Accordingly, Groups I-V are not so linked as to form a single general inventive concept and restriction is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

a particular multispecific antibody that binds to (A) a particular first and second antigens, (B) a particular first heavy chain variable region germline sequence with (SEQ ID NO: ), (C) a particular first lamda light chain variable region germline sequence (SEQ ID NO: ) that bind to said first antigen, (D) a particular second heavy chain variable region germline sequence (SEQ ID NO: ) and (F) a particular kappa light chain variable region germline sequence (SEQ ID NO: ) that bind to said second antigen, identifiable in claim 1. 

Should Applicant elected Group II, Applicant is further required to elect:
a particular multispecific antibody that binds to (A) a particular first antigen and second antigen, (B) a particular first heavy chain variable region sequence (SEQ ID NO: ), (C) a particular first lamda light chain variable region (SEQ ID NO: ) that bind to said first antigen, (D) a particular second heavy chain variable region (SEQ ID NO: ), (E) a particular second kappa light chain variable region (SEQ ID NO: ) that bind to said second antigen, (F) a particular first and second accessory moieties (e.g., CD40L, anti-CD40, PD-1 binding sequence of PDL-1 or anti-PD-1 antibody, IL-2, a particular cytokine antagonist, an enzyme, a toxin, or a labeling agent), (G) whether the accessory moiety is conjugated or fused to the multispecific molecule and (H) at a particular location, identifiable in claims 39, 47 and 48. 

Should Applicant elected Group III or V, Applicant is further required to elect: 
a particular multispecific antibody that binds to (A) a particular first and second antigens identifiable in claim 99, (B) a particular first heavy chain variable region sequence (SEQ ID NO: ), (C) a particular first lamda light chain variable region (SEQ ID NO: ) that bind to said first antigen, (D) a particular second heavy chain variable region (SEQ ID NO: ) and (E) a particular second kappa light chain variable region (SEQ ID NO: ) that bind to said second antigen, identifiable in claim 53. 

Should Applicant elected Group IV, Applicant is further required to elect:
a particular multispecific antibody that binds to (A) a particular first and second antigens, (B) a particular nucleic acid sequence encoding a first heavy chain polypeptide (HCP1) comprising a first heavy chain variable region sequence (SEQ ID NO: ), (C) a particular nucleic acid sequence encoding a particular lambda light chain polypeptide (LLCP) comprising a particular first lamda light chain variable region (SEQ ID NO: ) that bind to said first antigen, (D) a particular nucleic acid sequence encoding a second heavy chain polypeptide (HCP2) comprising a particular second heavy chain variable region (SEQ ID NO: ), (F) a particular nucleic acid sequence encoding a kappa light chain polypeptide (KLCP) 

The species of multispecific antibody molecules that bind to the same or different antigens such as PD-L1, HER3, TROP2, mesothelin, IGF-1R, CA19-9, VEGF-A, EGFR MUC1, DLL4, HGF; EGFR, MUC1, MAGE-A3, gpA33, NY-ESO-1, ANG2, RSPO3. HER2, CEACAM5, CEA; the first or second antigen is an antigen of an immune effector cell, e.g., a T cell, an NK cell, or a myeloid cell; the first or second antigen is chosen from: CD3, PD-1, LAG-3, TIM-3, CTLA-4, VISTA, TIGIT, PD-L1, B7-H3, 4-1BB, ICOS, NKP30, PD-L1, CD3, NKG2D, CD47, 4-1BB, NKP46; mesothelin, NKP30, PD-L1, CD3, NKG2D, CD47. 4-IBB, NKP46, HER3, IGF1R are independent or distinct because the species have different binding specificity that correlated with different heavy and light chain variable domains.  In addition, these species are not obvious variants of each other based on the current record.  

Applicant is required, in reply to this action, to elect a single species or a single grouping of patentably distinct species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims 1, 39, 53, 115, 119, 125, and 127 are generic.   
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., search different SEQ ID NO, searching different classes /subclasses) or electronic resources, or employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644